Citation Nr: 0301287	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  02-03 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Diego, California


THE ISSUE

Whether clear and unmistakable error was committed in not 
establishing service connection for tinnitus from April 
28, 1971.    


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from December 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.

The Board notes that, in his March 2002 substantive 
appeal, the veteran requested a Board hearing in 
Washington, DC.  However, in May 2002 correspondence, he 
indicated that he no longer wanted a hearing.  Therefore, 
the Board hearing request is withdrawn.  See 38 C.F.R. § 
20.702 (2002).  


FINDINGS OF FACT

1.  In its April 1972 rating decision, the RO did not 
adjudicate a claim for service connection for tinnitus.  
The RO notified the veteran of its decision, but he did 
not initiate an appeal.  

2.  At the time of the April 1972 rating decision, there 
was no formal claim for service connection pending.  

3.  During a February 1972 VA examination, the veteran 
variously denied tinnitus and complained of occasional, 
not constant, ringing in the ears.  

4.  Reasonable minds could differ as to whether the 
outcome of the April 1972 rating decision would have been 
manifestly different if not for the alleged error.    


CONCLUSION OF LAW

No clear and unmistakable error was committed in not 
establishing service connection for tinnitus from April 
28, 1971.  38 C.F.R. § 3.105 (2002).      



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act 
of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002), eliminated 
the requirement for a well-grounded claim, enhanced VA's 
duty to assist a claimant in developing facts pertinent to 
his claim, and expanded VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects 
of claim development.  VA promulgated regulations that 
implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The Board 
notes that the RO provided the veteran with notice and 
explanation of the VCAA's provisions in a November 2001 
letter.  However, the claim currently before the Board is 
whether there is clear and unmistakable error in a prior 
final rating decision.  The provisions of the VCAA do not 
apply to questions of clear and unmistakable error.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001).  Therefore, 
no further discussion of VCAA compliance is necessary. 

Background

In October 1971, the veteran submitted a claim for service 
connection for an eye disorder and hearing loss.  During 
his February 1972 ear disease examination, the veteran 
stated that he had occasional, not constant, ringing in 
the ears.  However, during a February 1972 VA audiometric 
examination, he denied having tinnitus.  

In its April 1972 rating decision, the RO granted service 
connection for left ear partial deafness and denied 
service connection for an eye disorder.  It did not 
adjudicate any claim for tinnitus.  The RO notified the 
veteran of its decision by letter dated in May 1972 and 
sent to his address of record.  There was no evidence that 
the letter was returned or otherwise not received by the 
veteran.  

The RO received the veteran's claim for service connection 
for tinnitus in June 1998.  In a December 1998 rating 
decision, it granted service connection for tinnitus, 
effective from the date of receipt of the June 1998 claim, 
and assigned a 10 percent disability rating.  The RO 
notified the veteran of its decision by letter dated later 
that month and sent to his address of record.  There was 
no evidence that the letter was returned or otherwise not 
received by the veteran.  

In a November 1998 statement, the veteran asked for 
reevaluation of his claim and alleged that "the previous 
board" made a "clear and unmistakable error in the prior 
adjudication of the claim," although he did not identify 
any specific rating action or error.  His May 1999 
statement indicated that VA made a mistake 25 years ago 
and stated that he complained numerous times of ringing in 
his ears.  The RO's July 1999 rating decision found, inter 
alia, there was no clear and unmistakable error committed 
in not establishing service connection for tinnitus from 
April 28, 1971.  

The veteran's July 2000 notice of disagreement and March 
2002 substantive appeal referred to the February 1972 VA 
examination and argued that an inferred claim for service 
connection for tinnitus existed at the time of the April 
1972 rating decision.  He suggested that he should be 
entitled to compensation for tinnitus since his separation 
from service.        

Analysis

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.302 (2002).

Previous determinations that are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, 
dependency, line of duty, and other issues, will be 
accepted as correct in the absence of clear and 
unmistakable error.  38 C.F.R. § 3.105(a).  

Clear and unmistakable error is the kind of error, of fact 
or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).  Even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensured, the error complained 
of cannot be clear and unmistakable. Id.

In order to find clear and unmistakable error in a prior 
adjudication, it must be determined (1) that either the 
correct facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied, (2) that an error occurred based on the record 
and the law that existed at the time the prior decision 
was made, and (3) that, had the error not been made, the 
outcome would have been manifestly different.  Grover v. 
West, 12 Vet. App. 109, 112 (1999); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  If clear and 
unmistakable error is established, the prior decision will 
be reversed or amended.  38 C.F.R. § 3.105(a).

In order to reasonably raise a claim of clear and 
unmistakable error, the claimant must provide some degree 
of specificity as to what the alleged error is.  In 
addition, the claimant must offer some persuasive reasons 
as to why the result would have been manifestly different 
but for the alleged error, unless it is the kind of error 
that, if true, would be clear and unmistakable on its 
face.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Fugo, 6 
Vet. App. at 44.  

A breach of the VA's duty to assist cannot form a basis 
for a claim of clear and unmistakable error.  Baldwin, 13 
Vet. App. at 7; Shockley v. West, 11 Vet. App. 208, 213 
(1998); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  
In addition, mere disagreement as to how the facts were 
weighed or evaluated does not amount to a claim of clear 
and unmistakable error.  Baldwin, 13 Vet. App. at 5; 
Shockley, 11 Vet. App. at 214; Russell, 3 Vet. App. at 
313.  

In this case, the veteran essentially asserts that there 
is clear and unmistakable error in the April 1972 rating 
decision inasmuch as the RO failed to adjudicate a claim 
for service connection for tinnitus.  Upon a review of the 
record as it existed at that time, the Board finds no 
clear and unmistakable error.  First, the Board notes 
that, despite the veteran's assertion of having constant 
ringing in the ears since service, his formal claim for 
service connection sought benefits only for hearing loss 
and an eye disorder.  In addition, during the February 
1972 VA examinations, the veteran reported occasional 
ringing in the ears, but also denied having tinnitus.  The 
Board cannot conclude, based on this record, that 
reasonable minds could not differ as to whether a claim 
for service connection for tinnitus was reasonably raised.  
Moreover, even if the RO had adjudicated the claim, the 
Board cannot conclude on the basis of this record that 
reasonable minds could not differ as to whether the RO 
would have established service connection for tinnitus as 
a compensable disability.  See 38 C.F.R. § 4.84b, 
Diagnostic Code 6260 (1972) (tinnitus, as an individual 
disability rather than as a symptom of a disability, is 
not compensable).  Therefore, the Board finds no error 
that compels the conclusion, to which reasonable minds 
could not differ, that the result would have been 
manifestly different but for the error as alleged by the 
veteran.  Fugo, 6 Vet. App. at 43-44.  Accordingly, the 
appeal is denied.  
 

ORDER

As no clear and unmistakable error was committed in not 
establishing service connection for tinnitus from April 
28, 1971, the appeal is denied.     



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

